An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-815
                        NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


LISA C. BROWNSTEAD,
     Plaintiff,

      v.                                      Mecklenburg County
                                              No. 07 CVD 6452
CHRISTOPHER K. BROWNSTEAD
     Defendant.


      Appeal by defendant from order entered 25 March 2013 by

Judge Paige B. McThenia in Mecklenburg County District Court.

Heard in the Court of Appeals 20 November 2013.


      The Law Office of Donald J. Vicini, P.C., by Donald J.
      Vicini, for plaintiff-appellee.

      Seth B. Weinshenker,           P.A.,   by   Seth    B.    Weinshenker,      for
      defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Christopher       Brownstead     (“Defendant”)      appeals      from   a    25

March 2013 order finding Defendant in willful civil contempt for

failure     to    pay    child    support      payments        and   court-ordered

attorney’s fees for Lisa Brownstead (“Plaintiff”).                      Defendant

contends the trial court’s award of attorney’s fees was an abuse

of discretion because N.C. Gen. Stat. § 50-13.6 (2013) requires
                                              -2-
that Plaintiff show she has insufficient means to defray the

expense   of    the    suit      and    that    the       trial   court     make    specific

findings to that effect.                Defendant also argues that the trial

court erred in modifying a prior order’s “math error” of the

amount of child support in arrears.                        After careful review, we

vacate paragraph 2c of the trial court’s order that requires

Defendant      to    pay    Plaintiff’s        attorney’s         fees   and     remand    for

further   findings         of    fact       concerning       Plaintiff’s         ability    to

defray the costs of litigation.                     We affirm the remainder of the

trial court’s order.

                           I. Facts & Procedural History

    Plaintiff and Defendant were married to each other from 6

October 2001 and were separated on 10 September 2006.                                     Three

children were born during Plaintiff and Defendant’s marriage.

On 12 January 2010, Judge Donnie Hoover entered an Amended Order

Regarding      Modification            of    Child      Support       and      Contempt     in

Mecklenburg County District Court.                    The order altered the prior

temporary child support and custody order of the court due to a

change in Defendant’s employment.                    Defendant was ordered to pay

$1,430.00      per     month      in        permanent       ongoing      child      support.

Defendant      remained         responsible         for     $8,518.06       in     past    due

payments payable before 14 June 2009 and the total amount of all
                                        -3-
past    due   payments,     $26,259.00.       Defendant     was    required    to

continue to provide health insurance for the children.                 Lastly,

Defendant was required to pay $2,500 of Plaintiff’s attorney’s

fees.     In its findings of fact, the trial court found that

“Plaintiff instituted her Motions for Contempt in good faith and

has insufficient means with which to defray the expenses of this

suit.”

       Defendant did not comply with the 12 January 2010 order and

Plaintiff filed motions for contempt requesting attorney’s fees

and    judgments    for   past    due   amounts   on   10   October    2011,   9

February 2012, and 15 June 2012.              Orders were issued finding

Defendant in contempt on 9 March 2010, 27 July 2010, 19 July

2011, and 25 March 2013, and each subsequent order altered the

amounts owed by Defendant.          Defendant appeals the 25 March 2013

order.

       The 25 March 2013 contempt order found Defendant was in

“willful civil contempt” and required Defendant to pay his past

due child support obligations in two payments to Plaintiff of

$6,636.50     and   to    pay    continuing   obligations     of    $1,430    and

“[a]rrears payments of $500 until the total amount of $21,009.00

has been paid.”          The trial court explained the $21,009 figure

was a correction of the 19 July 2010 order, which the trial
                                    -4-
court said contained a “math error” on a prior arrearage figure.

The   trial    court   also   ordered   Defendant   to   pay   “plaintiff’s

reasonable attorney fees and expenses in the total amount of

$15,000 at the monthly rate of $400 per month” to Plaintiff’s

counsel.      In Paragraph 24 of the order, the trial court found:

              24. In Plaintiff’s pleadings, specifically
              the October 10, 2011 verified Motion for
              Contempt, and the June 15, 2012 verified
              Amended    Motion     for    Contempt    and
              Determination of Attorney Fees, plaintiff
              affirmed that she was an interested party,
              acting in good faith, with insufficient
              means to defray the cost of litigation or
              pay her attorney for his services.    During
              the September 12, 2012 hearing, Defendant
              did not cross-examine the Plaintiff on any
              of these issues, nor otherwise present any
              evidence to refute Plaintiff’s verified
              claims.   The   court   accepts  Plaintiff’s
              verified pleadings as Plaintiff’s affidavit
              in support of Plaintiff’s motion and as
              Plaintiff’s affidavit upon which this order
              is, inter alia, based. The court finds that
              Plaintiff is an interested party, acting in
              good faith, who has insufficient means to
              defray the cost of litigation or to pay her
              attorney for his services, which would not
              have been necessary but for Defendant’s
              wrongful and willful failure to comply with
              the valid orders of the court.

Defendant timely filed a written notice of appeal on 23 April

2013.

                 II. Jurisdiction & Standard of Review
                                        -5-
       This Court has jurisdiction of this matter pursuant to N.C.

Gen. Stat. § 5A-24 (2013) (“A person found in civil contempt may

appeal in the manner provided for appeals in civil actions.”);

Hancock v. Hancock, 122 N.C. App. 518, 522, 471 S.E.2d 415, 418

(1996)    (“[I]n    civil      contempt      matters,   appeal     is    from    the

district court to this Court.”).

       Defendant argues that the trial court abused its discretion

in    awarding    attorney’s    fees    to    Plaintiff   without       making   any

findings of fact showing Plaintiff had insufficient means to

defray her legal expenses.            We agree.    Defendant next argues the

trial court erred in altering the total amount in arrears after

discovering an error carried forward from a prior order.                          We

disagree.

       “The standard of review for contempt proceedings is limited

to determining whether there is competent evidence to support

the    findings    of   fact    and    whether    the   findings    support      the

conclusions of law.”           Watson v. Watson, 187 N.C. App. 55, 64,

652 S.E.2d 310, 317 (2007), disc. review denied, 362 N.C. 373,

662 S.E.2d 551 (2008).          “‘Findings of fact made by the judge in

contempt proceedings are conclusive on appeal when supported by

any competent evidence and are reviewable only for the purpose

of passing upon their sufficiency to warrant the judgment.’”
                                              -6-
Id. (quoting Hartsell v. Hartsell, 99 N.C. App. 380, 385, 393
S.E.2d 570, 573 (1990)).                Where there is no finding of fact on

an   issue,      there     can    be    no    competent       evidence    to    support     a

conclusion of law on that issue.                    See Winders v. Edgecombe Cnty.

Home Health Care, 187 N.C. App. 668, 674, 653 S.E.2d 575, 579

(2007).

                                       III. Analysis

      Defendant          first     argues       that      the     trial        court      made

insufficient findings of fact that Plaintiff had insufficient

means to defray the costs of litigation.                      We agree.

      In   an     action    for    child      custody,     “the       court    may   in   its

discretion order payment of reasonable attorney’s fees to an

interested party acting in good faith who has insufficient means

to defray the expense of the suit.”                    N.C. Gen. Stat. § 50–13.6.

“A party has insufficient means to defray the expense of the

suit when he or she is unable to employ adequate counsel in

order    to      proceed    as    litigant      to     meet     the    other    spouse     as

litigant in the suit.”                 Taylor v. Taylor, 343 N.C. 50, 54, 468
S.E.2d 33,    35   (citation        and   quotation       marks     omitted),      reh’g

denied, 343 N.C. 517, 472 S.E.2d 25 (1996).                           The trial court’s

findings concerning a party’s ability to defray the costs of

litigation must consist of more than a “bald statement that a
                                         -7-
party    has   insufficient    means      to   defray    the    expenses    of    the

suit.”    Cameron v. Cameron, 94 N.C. App. 168, 172, 380 S.E.2d
121, 124 (1989) (vacating attorneys’ fees order and remanding

for sufficient findings of fact); Atwell v. Atwell, 74 N.C. App.
231, 238, 328 S.E.2d 47, 51 (1985) (vacating attorneys’ fees

award    where   findings     of   fact    were    insufficient        to   support

determination     that     wife    had     insufficient        means   to   defray

litigation costs).        Merely restating the statutory language in

this respect is insufficient because this “finding” concerning a

party’s    ability   to    defray    the       costs    of   litigation     is,   in

substance, a conclusion of law; as such, it must be supported by

findings of fact.        Atwell, 74 N.C. App. at 238, 328 S.E.2d at 51

(citing Quick v. Quick, 305 N.C. 446, 290 S.E.2d 653 (1982)).

    This Court more recently held in Dixon v. Gordon, ___ N.C.

App. ___, 734 S.E.2d 299 (2012), review denied, ___ N.C. ___,

743 S.E.2d 191 (2013), that an order’s recitation of “the bare

statutory language” that the father in a child custody action

did “not have sufficient funds with which to employ and pay

legal counsel” to “meet [the mother] on an equal basis” was

insufficient to support the award of attorneys’ fees. Id. at

___, 734 S.E.2d at 305.             Further, in Dixon, evidence of the

father’s income was found in the record, but we held there were
                                  -8-
still “no findings in the trial court’s order which detail this

information.”   Id.     This Court also noted that “more specific

findings of fact are normally present in cases where attorney’s

fees are awarded for actions involving child custody.”            Id. at

___ n.1, 734 S.E.2d at 305 n.1; see also Church v. Decker,

COA13-456, 2013 WL 6669119 at *2–3 (Dec. 17, 2013) (unpublished)

(citing Dixon to note a lack of specific findings under similar

facts).

    Here, the trial court ruled that Plaintiff was entitled to

attorney’s fees by stating only the “bare statutory language”

that Plaintiff had “insufficient means with which to defray the

costs of this action” and not including any findings in its

order to support this determination.       Without such findings, the

trial court’s order for attorney’s fees cannot be sustained.

Dixon, ___ N.C. App. at ___, 734 S.E.2d at 305; Cameron, 94 N.C.

App. at 172, 380 S.E.2d 124; Atwell, 74 N.C. App. at 238, 328

S.E.2d at 51–52.       Accordingly, we remand this matter to the

trial court for entry of adequate findings of fact, based on the

evidentiary record, concerning Plaintiff’s ability to defray the

costs of litigation.

    Defendant   also    argues   that   “there   was   no   testimony   or

evidence offered by the Appellee to support those findings” that
                                     -9-
Defendant was $21,009 in arrears instead of the $18,519 which

was listed in the 26 July 2010 order.            Defendant does not cite

to any relevant authority for his argument except to state that

contempt motions are not the usual method used to correct or

amend a prior motion.        Defendant only notes, without citation,

that Rule 59(e) and Rule 60 of the North Carolina Rules of Civil

Procedure are the usual motions used to correct prior orders.

      Rule 28 of our Appellate Rules of Procedure provides:

            The body of the argument and the statement
            of applicable standard(s) of review shall
            contain citations of the authorities upon
            which the appellant relies. Evidence or
            other proceedings material to the issue may
            be narrated or quoted in the body of the
            argument, with appropriate reference to the
            record   on   appeal,   the  transcript  of
            proceedings, or exhibits.

N.C. R. App. P. 28; see also State v. Green, 101 N.C. App. 317,

320, 399 S.E.2d 376, 378, writ denied, 328 N.C. 335, 400 S.E.2d
449 (1991) (“Under Rule 28(b)(5) of the N.C. Rules of Appellate

Procedure, when a party fails to cite authority in support of an

assignment   of    error,   the    party    abandons   that   assignment   of

error.”).

      Further, “[i]t is not the duty of this Court to supplement

an   appellant’s    brief   with    legal    authority   or   arguments    not

contained therein.”     Eaton v. Campbell, ___ N.C. App. ___, ___,
                                       -10-
725 S.E.2d 893,   894    (2012)     (citation         and   quotation    marks

omitted); see also Viar v. N.C. Dep’t of Transp., 359 N.C. 400,

402, 610 S.E.2d 360, 361 (2005); Goodson v. P.H. Glatfelter Co.,

171 N.C. App. 596, 606, 615 S.E.2d 350, 358 (“It is not the duty

of this Court to       supplement an appellant’s brief with legal

authority or arguments not contained therein.”), disc. review

denied, 360 N.C. 63, 623 S.E.2d 582 (2005).

      Because     Defendant    does     not     cite       any   relevant     legal

authority   noting     that   the     trial   court        was   prohibited   from

modifying   the    prior   contempt     order    in    a    subsequent   contempt

order, we hold Defendant has abandoned his argument on appeal by

failing to cite authority for his position.

                               IV. Conclusion

      As the trial court did not make specific findings of fact

concerning Plaintiff’s ability to defray the costs of litigation

in this child custody case, we must remand this case to the

trial court for further findings of fact on that issue.                          We

affirm the trial court’s modification of the trial court order.

      Vacated and remanded in part, affirmed in part.

      Judges ROBERT C. HUNTER and CALABRIA concur.

      Report per Rule 30(e).